 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA

10
     CAROLYN BROWN,                                Case No. 1:20-cv-00186-NONE-SAB
11
                  Plaintiff and Counter-           ORDER DENYING REQUEST FOR
12                Defendant,                       SETTLEMENT CONFERENCE WITHOUT
                                                   PREJUDICE AND REQUIRING PLAINTIFF
13         v.                                      BROWN AND THIRD PARTY
                                                   DEFENDANT MORGAN TO PROVIDE
14 PROPERTY AND CASUALTY                           DEFENDANT WITH CONFIDENTIAL
   INSURANCE COMPANY OF HARTFORD,                  SETTLEMENT OFFER PRIOR TO THE
15                                                 COURT’S FURTHER CONSIDERATION
             Defendant and                         OF SCHEDULING A SETTLEMENT
16           Counterclaimant.                      CONFERENCE

17                                                 (ECF Nos. 60, 61)

18

19 PROPERTY AND CASUALTY
   INSURANCE COMPANY OF HARTFORD,
20
             Third Party Plaintiff,
21
        v.
22
   MECCA MORGAN,
23
             Third Party Defendant.
24

25

26         On May 27, 2021, a document was filed that appears to be a request for a settlement

27 conference by Plaintiff Carolyn Brown (“Brown”) and Third Party Defendant Mecca Morgan

28 (“Morgan”). (ECF No 60.) The filing does not appear to be signed by any party. The Court first


                                                  1
 1 notifies the parties that under the Local Rules, “[a]ll pleadings and non-evidentiary documents

 2 shall be signed by the party involved if that party is appearing in propria persona.” Local Rule

 3 131(a). Thus, any future request or filing that is submitted on behalf of Morgan or Brown must

 4 be signed on behalf of the party or parties making the filing, or the filing will be rejected as

 5 procedurally improper.

 6         While the request for a settlement conference was not signed by Brown or Morgan,

 7 Defendant has submitted a response indicating that they are always willing to discuss settlement

 8 of this matter, however, emphasize the settlement conference previously held in this matter was

 9 not productive for the parties, partly due to problems of the parties appearing remotely via Zoom.

10 (ECF No. 61.)

11         Based on the filings of the parties and the previous settlement conference, before the

12 Court will consider scheduling a second settlement conference in this matter, the Court shall

13 require Brown and Morgan to submit a confidential settlement proposal or proposals to

14 Defendant. Following such exchange, if the parties desire to hold a settlement conference, any

15 of the parties may submit a renewed request for a settlement conference. The Court informs

16 Brown and Morgan that if a settlement conference is scheduled, the Court will probably require

17 Brown and Morgan to appear in person at the courthouse for the settlement conference.

18         Any settlement proposals shall not be filed with the Court as they are to remain

19 confidential between the parties, and shall instead be provided directly to the other party. Any
20 proposal shall be clearly marked as a confidential settlement document, by for example, marking

21 “CONFIDENTIAL SETTLEMENT PROPOSAL” at the top of the document.                        Brown and

22 Morgan are informed that any settlement proposals they wish to provide to Defendant will

23 remain confidential, and cannot be used or held against them in this case. See, e.g., Fed. R.

24 Evid. 408.

25 / / /

26 / / /
27 / / /

28 / / /


                                                    2
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The unsigned request for settlement conference filed on May 27, 2021 (ECF No.

 3                  60) is DENIED without prejudice to a renewed request for a settlement

 4                  conference following the exchange of confidential settlement proposals;

 5          2.      If Brown and Morgan desire the Court to schedule a settlement conference,

 6                  Brown and Morgan shall first send Defendant a confidential settlement proposal

 7                  outlining their proposed requirements to settle this case at this time, and such

 8                  proposal(s) shall not be filed with the Court; and

 9          3.      After the exchange of the settlement proposal(s), any party may then request a

10                  settlement conference, and the other party or parties may submit a response to that

11                  request based on whether a settlement conference would be productive following

12                  consideration of the exchanged settlement proposal(s).

13
     IT IS SO ORDERED.
14

15 Dated:        June 1, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     3
